Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 1 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 2 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 3 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 4 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 5 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 6 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 7 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 8 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                     Exhibit (B) DEED OF TRUST Page 9 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                    Exhibit (B) DEED OF TRUST Page 10 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                    Exhibit (B) DEED OF TRUST Page 11 of 12
Case 4:18-bk-11788-SHG Doc 22-2 Filed 12/31/18 Entered 12/31/18 13:25:32   Desc
                    Exhibit (B) DEED OF TRUST Page 12 of 12
